Citation Nr: 1228391	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  10-03 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel





INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from August 1978 to July 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran did not request a hearing before the Board.    


FINDINGS OF FACT

1.  The Veteran experienced loud noise exposure (acoustic trauma) during service.  

2.  The Veteran experienced chronic bilateral hearing loss symptomatology during service.

3.  The evidence is in relative equipoise as to whether the Veteran experienced continuous bilateral hearing loss symptomatology since discharge from service.

4.  The Veteran's currently diagnosed bilateral hearing loss disorder is related to in-service noise exposure.  

5.  The Veteran experienced chronic tinnitus symptomatology during service.

6.  The Veteran experienced continuous tinnitus symptomatology since discharge from service.

7.  The Veteran's currently diagnosed tinnitus is related to in-service noise exposure.  




CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, bilateral hearing loss was incurred due to in-service acoustic trauma.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

2.  Resolving all doubt in the Veteran's favor, tinnitus was incurred due to in-service acoustic trauma.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). In view of the favorable disposition herein of the Veteran's claims for service connection for bilateral hearing loss and tinnitus, additional discussion of VCAA duties to notify and assist is unnecessary.

Service Connection Criteria

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Moreover, 38 C.F.R. § 3.385 defines when impaired hearing will be considered a "disability" for the purposes of applying the laws administered by VA.  That regulatory section provides that hearing loss will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

Service connection may be granted for certain chronic diseases, to include sensorineural hearing loss, when they are manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. § 3.307, 3.309.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The Board has reviewed all of the lay and medical evidence in the Veteran's claims folder.  A Veteran is competent to report the symptoms and impairments associated with a disability that are observable by a lay person.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).  The Board has not discounted lay evidence regarding the Veteran's claimed bilateral hearing loss and tinnitus because it is lay evidence or because it was reported by the Veteran.  See Kowalski, 19 Vet. App. at 171 (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history).  That being said, the Board has an obligation to determine the credibility of all evidence, lay and medical.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).

The Board has considered all evidence of record as it bears on the question of an service connection.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Service Connection for Bilateral Hearing Loss

The Veteran essentially contends that he developed a bilateral hearing loss disorder due to in-service acoustic trauma, specifically from working around aircraft while performing in-service duties as a bomb loader on a flight line.

Having reviewed the evidence, the Board first finds that the Veteran was exposed to loud noises (acoustic trauma) during service.  The Veteran's service personnel records indicate that his military occupational specialty (MOS) was that of an aircraft armament services specialist.  In an April 2009 statement, the Veteran indicated that he worked as a bomb loader directly on the flight line with no ear protection provided during service.  In a June 2009 VA audiology examination report, a VA examiner wrote that the Veteran would have been exposed to excessive noise in performing his MOS.  Considering this evidence, the Board finds the Veteran's accounts of working around aircraft without adequate hearing protection during service to be credible.  

The Board next finds that the evidence is in equipoise on the question of whether the Veteran experienced chronic hearing loss symptomatology during service.  The Veteran's service treatment records contain no notation indicating treatment or diagnosis for bilateral hearing loss; however, the service treatment records of record do not contain either a service entrance or service discharge audiology examination report.  The only evidence of record regarding the Veteran's bilateral hearing loss symptomatology upon service discharge comes from the Veteran's lay statements.  The Veteran is competent to report the symptoms and impairments associated with a disability such as hearing loss and tinnitus that are observable by a lay person.  See Davidson, 581 F.3d at 1313.  

In his April 2009 claim for service connection, made 24 years after service separation, the Veteran wrote that he had experienced bilateral hearing loss since in-service onset in 1983.  There are no post-service treatment records or other evidence created during the post-service period that reflects that the Veteran complained of hearing loss from the time of service separation in July 1984 until the April 2009 VA claim for service connection, wherein the Veteran asserted his belief that the hearing loss and tinnitus were was caused by his exposure to aircraft noise while working as a bomb loader.  The Veteran stated that an unknown person remarked to him at service discharge that his hearing appeared worse.  

The Board notes that the Veteran's lay statements, indicating chronic bilateral hearing loss during service, are few in number; yet, the Veteran there are no inconsistent reports of record regarding the onset of hearing loss symptomatology.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran experienced chronic hearing loss symptomatology during service.  

The Board next finds that the evidence is in relative equipoise as to whether the Veteran experienced continuous bilateral hearing loss symptomatology since discharge from service.  The record contains no post-service treatment records indicating diagnosis or treatment for bilateral hearing loss symptomatology dated prior to this claim for service connection benefits, filed nearly 25 years after the Veteran's discharge from service.  Yet, as noted above, the Veteran is credible to report on symptoms he observes as a lay person.  See Davidson, at 1313.  The Veteran has reported experiencing onset of bilateral hearing loss symptomatology in 1983 and the Board finds no evidence suggesting that the Veteran is not credible in this account.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran experienced continuous bilateral hearing loss symptomatology since discharge from service.  

The Board further finds that the evidence is in relative equipoise as to whether the Veteran's currently diagnosed bilateral hearing loss is related to in-service noise exposure.  As noted above, the Veteran reported experiencing bilateral hearing loss symptomatology onset during service following exposure to aircraft noise.  The VA examiner in June 2009 opined that the Veteran's diagnosed bilateral normal to mild sensorineural hearing loss was less likely than not caused by or a result of in-service acoustic trauma; however, the basis for this opinion involved reliance on factual inaccuracies.  

In  the June 2009 VA audiology examination report, the VA examiner noted that the Veteran reported experiencing aircraft noise exposure during service, and that the Veteran reported working post-service as a mechanic.  In explaining the opinion, the VA examiner stated that the Veteran's service treatment records were negative for any indications of hearing loss while on active duty.  While it is true that there is no documentation of such complaints in the record, in light of the absence of service separation examination report, and in light of the Board's findings in this case that the other lay evidence establishes chronic hearing loss symptoms in service; therefore, the reliance on the statement that there was no documentation in the treatment records, without a discussion of whether the lay reports are to be believed, reflects that the examiner's reliance primarily on the absence of any treatment in service as one basis for the opinion.  The VA examiner noted that there was no evidence that the Veteran served in combat, but indicated that the Veteran's MOS likely exposed him to excessive noise, but indicated that the frequency severity of the noise was speculative.  The VA examiner also stated that the Veteran's post-service occupational noise exposure, experienced while working as a mechanic, might account for some of the Veteran's current degree of bilateral hearing loss symptomatology, but the exact etiology of the disorder was unknown.

In a September 2009 private audiology examination report, a private examiner noted that the Veteran reported experiencing in-service aircraft noise exposure.  The private examiner also noted that the Veteran reported experiencing a one-time temporary threshold shift during service and that the Veteran reported wearing mandatory hearing protection while working as a mechanic post-service.  Upon audiometric examination, the private examiner diagnosed mild notched sensorineural high frequency hearing loss in the right ear and mild to moderate sensorineural high frequency hearing loss in the left ear.  In reviewing the claims file, to include the June 2009 VA audiology examination report, the private examiner noted that the Veteran's service entrance and discharge audiology examinations were not available for review.  The private examiner stated that histopathology literature showed that outer hair cell damage in the cochlea occurred prior to an individual ever showing a threshold shift on an audiogram.  The private examiner concluded that it was more likely than not that the Veteran's bilateral hearing loss disorder was related to in-service noise exposure, although the private examiner stated that the bilateral hearing loss symptomatology might have worsened post-service.  

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  Reviewing the June 2009 VA audiology examination report, the VA examiner recognized that the Veteran would have been exposed to loud noises during service due to his MOS; yet, the VA examiner then opined that bilateral hearing loss was less likely than not related to in-service noise exposure largely because the service treatment records contained no indications of in-service hearing loss.  In doing so, the VA examiner failed to take into account the lack of a service discharge examination report in the service treatment records, or the Veteran's credible lay reports of chronic bilateral hearing loss symptomatology during service and continuous bilateral hearing loss symptomatology following discharge from service.  See Davidson at 1313.  The Board also notes that, in Hensley v. Brown, 5 Vet. App. 155 (1993), the United States Court of Appeals for Veterans Claims (Court) indicated that 38 C.F.R. 
§ 3.385 does not preclude service connection for a current hearing disability even where hearing was within normal limits on audiometric testing at separation from service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (interpreting that 38 C.F.R. § 3.385 does "not serve as a bar to service connection" where there is an absence of results of an in-service audiometric examination capable of being 
compared with the regulatory pure tone and speech recognition criteria).    

As the June 2009 VA examiner failed to account for both the lack of a service discharge examination reporting the Veteran's hearing symptomatology at discharge, and the Veteran's lay accounts of chronic hearing loss symptomatology during service and continuous hearing loss symptomatology since service discharge, the Board finds the June 2009 VA medical examination report to be of weakened probative value.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (finding that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support [the] opinion").  

By contrast, in the September 2009 private examination report, the private examiner noted the Veteran's credible reports of in-service bilateral hearing loss symptomatology, the lack of a service discharge examination report in the claims file, and medical literature supporting the Veteran's contentions.  Having done so, the private examiner opined that the Veteran's bilateral hearing loss disorder was at least as likely as not related to in-service noise exposure.  As the September 2009 private examiner reviewed the claims file, performed a proper examination, and offered an opinion backed by clinical findings and supported by reasons consistent with the evidence, the Board finds that the September 2009 private examiner's report, indicating that the Veteran's bilateral hearing loss disorder was as least as likely as not related to in-service noise exposure, has great probative value in this matter.  See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As the Board finds that the June 2009 VA examiner's opinion is of weakened probative value and the September 2009 private examiner's opinion is of greater probative value, the Board finds that the competent evidence for and against the claim is in relative equipoise on the question of whether the Veteran's current bilateral hearing loss disorder is related to in-service noise exposure.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

The Board also finds that the Veteran has left ear hearing loss disability according to the regulatory standards at 38 C.F.R. § 3.385, and that the evidence is in equipoise on the question of whether the right ear hearing loss also meets the criteria the definition of hearing loss disability at 38 C.F.R. § 3.385.  The Board notes that, in both the June 2009 VA audiology examination report and the September 2009 private audiology examination report, the respective examiners indicated that the Veteran had left ear hearing loss symptomatology meeting the 
38 C.F.R. § 3.385 regulatory criteria for service connection for a hearing loss disability.  

Reviewing the evidence regarding right ear hearing loss symptomatology, in the June 2009 VA audiology examination report, the VA examiner reported that none of the Veteran's right ear auditory thresholds at the required frequencies measured 40 decibels or greater.  The VA examiner also noted that the Veteran did not have right ear auditory thresholds for at least three of the required frequencies measuring 26 decibels or greater.  In addition, the VA examiner noted that the Veteran's right ear speech recognition score was greater than 94 percent.  Therefore, according to the results of the June 2009 VA audiology examination, the Veteran's right ear hearing loss symptomatology did not meet the criteria for a hearing loss disability under VA regulations.  See 38 C.F.R. § 3.385.  

In the September 2009 private audiology examination report, the private examiner reported that the Veteran's right ear auditory threshold at 4000 Hz was 40 decibels.  Therefore, the September 2009 private examiner's audiology examination results indicated that the Veteran's right ear hearing loss disability met the VA criteria for a hearing loss disability under 38 C.F.R. § 3.385.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that the Veteran experienced a bilateral hearing loss disability meeting the 38 C.F.R. § 3.385 regulatory criteria for service connection for hearing loss during the pendency of this claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim).  Resolving all doubt in the Veteran's favor, the Board finds that the criteria for service connection for bilateral hearing loss have been met.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for Tinnitus

The Veteran essentially contends that he developed tinnitus due to in-service acoustic trauma, specifically from being exposed to the noise of aircraft firing their afterburners while working on the flight line.  As noted above, the Board finds that the Veteran was exposed to acoustic trauma (loud noise) during service.  

The Board finds that the evidence is in equipoise on the question of whether the Veteran experienced chronic tinnitus symptomatology during service.  The Veteran's service treatment records contain no notation indicating treatment or diagnosis for tinnitus; however, the service treatment records of record do not contain either a service entrance or service discharge audiology examination report.  The only evidence of record regarding the Veteran's tinnitus symptomatology upon service discharge comes from the Veteran's lay statements.  The Veteran is competent to report the symptoms and impairments associated with a disability such as hearing loss and tinnitus that are observable by a lay person.  See Davidson, at 1313. 

In an April 2009 claim for benefits, the Veteran stated that he had experienced tinnitus symptomatology since in-service onset in 1983.  The Veteran stated that his tinnitus became apparent after he was exposed to the noise of aircraft firing their afterburners on the flight line.  The Veteran has reported experiencing onset of tinnitus symptomatology in 1983 and the Board finds no evidence suggesting that the Veteran is not credible in this account.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran experienced continuous tinnitus symptomatology since discharge from service.  

The Board finds that the evidence is also in equipoise on the question of whether the Veteran's currently diagnosed tinnitus is related to in-service noise exposure.  In a June 2009 VA audiology examination report, a VA examiner noted that the Veteran reported experiencing onset of constant bilateral tinnitus while he worked on and around aircraft during service.  The Veteran also indicated that he worked as a mechanic after discharge from service.  After audiometric testing, the VA examiner diagnosed tinnitus.  Having reviewed the claims file, the VA examiner in June 20009 opined that the Veteran's tinnitus was less likely than not caused by or a result of in-service acoustic trauma.  In explaining this finding, the VA examiner stated that the Veteran's service treatment records were negative for any indications of tinnitus while on active duty.  The VA examiner stated that the Veteran's MOS likely exposed him to excessive noise, but how often and to what degree was speculative, that there was no evidence of combat service, and that the Veteran's post-service occupational noise exposure, experienced while working as a mechanic, might account for some of the Veteran's current degree of tinnitus symptomatology, but the exact etiology of the disorder was unknown.

In a September 2009 private audiology examination report, a private examiner noted that the Veteran reported experiencing tinnitus following aircraft noise exposure during service.  The private examiner also indicated that the Veteran reported wearing mandatory hearing protection while working as a mechanic post-service.  In reviewing the claims file, to include the June 2009 VA audiology examination report, the private examiner noted that the Veteran's service entrance and discharge audiology examinations were not available for review.  The private examiner stated that histopathology literature showed that outer hair cell damage in the cochlea occurred prior to an individual ever showing a threshold shift on an audiogram.  In addition, the private examiner stated that medical treatises indicated that the cause of tinnitus usually could be determined by finding the cause of any co-existing hearing loss.  The private examiner opined that for these reasons it was more likely than not that the Veteran's tinnitus was related to in-service noise exposure, although the private examiner indicated that the tinnitus symptomatology might have worsened after the Veteran's discharge from service.  The private examiner stated that her opinion was based on the case history, the configuration of the Veteran's hearing loss, and the Veteran's reported in-service onset of tinnitus symptomatology.

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis, 1 Vet. App. at 66, the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson, 2 Vet. App. at 614.  Reviewing the June 2009 VA audiology examination report, the VA examiner recognized that the Veteran would have been exposed to loud noises during service due to his MOS; yet, the VA examiner then opined that the Veteran's tinnitus was less likely than not related to in-service noise exposure largely because the service treatment records contained no indications of tinnitus during service.  In doing so, the VA examiner failed to take into account the lack of a service discharge examination report in the service treatment records, or the Veteran's credible lay reports of chronic tinnitus symptomatology during service and continuous bilateral hearing loss symptomatology following discharge from service.  Therefore, the Board finds the June 2009 VA medical examination report to be of weakened probative value.  See Bloom, 12 Vet. App. at 187.

By contrast, in the September 2009 private examination report, the private examiner noted the Veteran's credible reports of tinnitus symptomatology onset during service, the lack of a service discharge examination report, and the medical literature supporting the Veteran's contentions.  Having done so, the private examiner opined that the Veteran's tinnitus was at least as likely not related to in-service noise exposure.  As the September 2009 private examiner reviewed the claims file, performed a proper examination, and offered an opinion backed by clinical findings and supported by reasons consistent with the evidence, the Board finds that the September 2009 private examiner's report, indicating that the Veteran's tinnitus was as least as likely as not related to in-service noise exposure, has great probative value in this matter.  See Prejean, 13 Vet. App. at 448.  

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans, 
12 Vet. App. at 30.  As the Board finds that the June 2009 VA examiner's opinion is of weakened probative value and the September 2009 private examiner's opinion is of greater probative value, the Board finds that the competent evidence for and against the claim is in relative equipoise on the question of whether the Veteran's current tinnitus disorder is related to loud noise exposure in service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


